OPINION — AG — WHETHER THE CHIEF MINE INSPECTOR IS ABSENT AS CONTEMPLATED IN SECT. 3 HOUSE BILL NO. 1834, ENACTED BY THE THIRTY SEVENTH LEG., IS A QUESTION OF FACT TO BE DETERMINED ON A CASE BY CASE BASIS BY REFERENCE TO THE CONCEPT OF " EFFECTIVE ABSENCE ", THAT BEING AN ABSENCE WHICH IS MEASURED BY THE STATE'S NEED FOR A PARTICULAR ACT BY THE CHIEF MINE INSPECTOR THEN PHYSICALLY NOT PRESENT. CITE: (DEPUTY CHIEF MINE INSPECTOR ASSUMING RESPONSIBILITY) CITE: 45 O.S. 1978 Supp., 3 [45-3] (BRENT HAYNIE)